Name: Regulation (EU) NoÃ 249/2014 of the European Parliament and of the Council of 26Ã February 2014 repealing Council Regulation (EC) NoÃ 827/2004 prohibiting imports of Atlantic bigeye tuna ( Thunnus obesus ) originating in Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone and repealing Regulation (EC) NoÃ 1036/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  international trade;  fisheries;  America;  natural environment;  Africa;  Europe
 Date Published: nan

 20.3.2014 EN Official Journal of the European Union L 84/4 REGULATION (EU) No 249/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 26 February 2014 repealing Council Regulation (EC) No 827/2004 prohibiting imports of Atlantic bigeye tuna (Thunnus obesus) originating in Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone and repealing Regulation (EC) No 1036/2001 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The Union has been a contracting party to the International Convention for the Conservation of Atlantic Tunas (the ICCAT Convention) since 14 November 1997, following the adoption of Council Decision 86/238/EEC (2). (2) The ICCAT Convention provides a framework for regional cooperation in the conservation and management of tuna and tuna-like species in the Atlantic Ocean and its adjacent seas. The ICCAT Convention established an International Commission for the Conservation of Atlantic Tunas (ICCAT) which adopts conservation and management measures. Those measures become binding on the contracting parties. (3) In 1998, ICCAT adopted resolution 98-18 concerning the unreported and unregulated catches of tuna by large-scale long line vessels in the Convention area. That resolution established procedures for identifying countries whose vessels had fished for tuna and tuna-like species in a manner which diminished the effectiveness of ICCAT conservation and management measures. It also specified measures to be taken, including if necessary non-discriminatory trade restrictive measures, in order to prevent those countries vessels from continuing such fishing practices. (4) Following the adoption of resolution 98-18, ICCAT has identified Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone as countries whose vessels fish Atlantic bigeye tuna (Thunnus obesus) in a manner which diminishes the effectiveness of its conservation and management measures. ICCAT has substantiated its findings with data concerning catches, trade and the activities of vessels. (5) As a consequence, ICCAT recommended that contracting parties take appropriate measures, consistent with the provisions of its resolution 98-18, to prohibit imports of Atlantic bigeye tuna and its products in any form from those countries. (6) In 2004, imports of Atlantic bigeye tuna originating in Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone into the Union were prohibited by Council Regulation (EC) No 827/2004 (3). (7) At its 14th special meeting in 2004, ICCAT acknowledged the efforts made by Cambodia, Equatorial Guinea and Sierra Leone to address its concerns and adopted recommendations lifting trade-restrictive measures against those three countries in relation to Atlantic bigeye tuna and its products. (8) As a consequence, Council Regulation (EC) No 919/2005 (4) amended Regulation (EC) No 827/2004 to lift the prohibition on imports of Atlantic bigeye tuna and its products from Cambodia, Equatorial Guinea and Sierra Leone into the Union. Following that amendment, Regulation (EC) No 827/2004 only prohibits such imports from Bolivia and Georgia. (9) At its 22nd regular annual meeting in 2011, ICCAT acknowledged the actions taken by Bolivia and Georgia and adopted recommendation 11-19 lifting the prohibition on imports of Atlantic bigeye tuna and its products that continued to apply to those two countries. (10) Regulation (EC) No 827/2004 should therefore be repealed, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 827/2004 is repealed. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 26 February 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 5 February 2014 (not yet published in the Official Journal) and decision of the Council of 20 February 2014. (2) Council Decision 86/238/EEC of 9 June 1986 on the accession of the Community to the International Convention for the Conservation of Atlantic Tunas, as amended by the Protocol annexed to the Final Act of the Conference of Plenipotentiaries of the States Parties to the Convention signed in Paris on 10 July 1984 (OJ L 162, 18.6.1986, p. 33). (3) Council Regulation (EC) No 827/2004 of 26 April 2004 prohibiting imports of Atlantic bigeye tuna (Thunnus obesus) originating in Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone and repealing Regulation (EC) No 1036/2001 (OJ L 127, 29.4.2004, p. 21). (4) Council Regulation (EC) No 919/2005 of 13 June 2005 amending Regulation (EC) No 827/2004 as regards the prohibition of imports of Atlantic bigeye tuna from Cambodia, Equatorial Guinea and Sierra Leone, and repealing Regulation (EC) No 826/2004 prohibiting imports of blue-fin tuna from Equatorial Guinea and Sierra Leone and Regulation (EC) No 828/2004 prohibiting imports of swordfish from Sierra Leone (OJ L 156, 18.6.2005, p. 1).